        Case 2:19-cv-02014-RDP Document 7 Filed 02/11/20 Page 1 of 1                     FILED
                                                                                2020 Feb-11 AM 10:14
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

MELISSA FENDLEY,                             )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )      CIVIL ACTION NO.:
                                             )      2:19-cv-02014-RDP
CASA FIESTA FULTONDALE, INC.;                )
                                             )      UNOPPOSED
      Defendant.                             )


                      JOINT NOTICE OF SETTLEMENT


      COMES NOW Melissa Fendley and Casa Fiesta Fultondale, Inc., by and

through undersigned counsel, and advise the Court that they have reached an

agreement to resolve the above-captioned matter. The parties are in the process of

finalizing the settlement documents and anticipate filing a joint stipulation of

dismissal with prejudice with the Court within the next forty-five (45) days.

                                Respectfully submitted,

 /s/ Edward I. Zwilling                      /s/ Michael C. Guarino
 Edward I. Zwilling, Esq.                    Michael C. Guarino, Esq.
 Attorney for Plaintiff                      Attorney for Defendant
 Law Office of Edward I. Zwilling, LLC       CARR ALLISON
 4000 Eagle Point Corporate Drive            100 Vestavia Parkway
 Birmingham, AL 35242                        Birmingham, AL 35216
 Telephone: (205) 822-2701                   Telephone: (205) 822-2006
 edwardzwilling@zwillinglaw.com              mguarino@carrallison.com
